DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian Rupp on November 29, 2021.
The application has been amended as follows: 
Claim 24 (amended):    A method of processing a signal from an event-based sensor, the event-based sensor having an array of sensing elements facing a scene, the method comprising:
receiving the signal including, for each sensing element, successive events originating from said sensing element depending on variations of incident light from the scene; 
analyzing the signal to detect a frequency pattern in a light profile sensed by at least one sensing element; and 


determining a spatial region of the scene where the same frequency and/or duty cycle is detected; and
ignoring the spatial region if a size of the spatial region exceeds a defined size.  

Claim 30 – 36 (canceled).


Response to Amendment
The amendment filed on October 23, 2021 in response to the previous Office Action (08/23/2021) is acknowledged and has been entered.
	Claims 1, 3, 5 – 14 and 16 – 29 pending.
	Claims 2, 4, 15 and 30 - 36 canceled.

Response to Arguments
Applicant’s arguments, see Remarks, filed October 23, 2021, with respect to claims have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1, 3, 5 – 14 and 16 – 29 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16, the closest prior art fails to disclose, suggest or teach the combination of receiving the signal including, for each sensing element, successive events originating from said sensing element depending on variations of incident light from the scene; analyzing the signal to detect a frequency pattern in a light profile sensed by at least one sensing element; and extracting information from the scene in response to detection of the frequency pattern, wherein the events each comprise a time of occurrence and a luminance attribute corresponding to a variation of incident light, wherein analyzing the signal comprises: extracting from the signal successive bursts of events originating from at least one sensing element, each burst consisting of events having luminance attributes that correspond to variations of incident light of a same direction, and detecting the frequency pattern based on timing of the successive bursts, wherein analyzing the signal further comprises filtering events received in the signal into successive bursts of events, and wherein the filtering comprises, upon receiving a new event originating from a sensing element of the event-based sensor: assigning the new event to a new burst if the time of occurrence of the new event is more than a memorized time of occurrence of a preceding event from the same sensing element plus a time threshold, assigning the new event to a new burst if the luminance attribute of the new event and a memorized luminance attribute of the preceding event from the same sensing element correspond to variations of incident light of opposite sign, assigning the new event to the current burst otherwise; and memorizing the time of occurrence and the luminance attribute of the new event for filtering a next event from the same sensing element.

Regarding claim 17, the closest prior art fails to disclose, suggest or teach the combination of receiving the signal including, for each sensing element, successive events originating from said sensing element depending on variations of incident light from the scene; analyzing the signal to detect a frequency pattern in a light profile sensed by at least one sensing element; and extracting information from the scene in response to detection of the frequency pattern, wherein the events each comprise a time of occurrence and a luminance attribute corresponding to a variation of incident light, and wherein analyzing the signal comprises: extracting from the signal successive bursts of events originating from at least one sensing element, each burst consisting of events having luminance attributes that correspond to variations of incident light of a same direction; and detecting the frequency pattern based on timing of the successive bursts, and wherein detecting the frequency pattern comprises: determining first time intervals between consecutive bursts consisting of events having luminance attributes that correspond to variations of incident light of a same direction; and performing statistical analysis of the first time intervals to decide whether the successive bursts indicate a frequency pattern.

Regarding claim 24, the closest prior art fails to disclose, suggest or teach the combination of receiving the signal including, for each sensing element, successive events originating from said sensing element depending on variations of incident light from the scene; analyzing the signal to detect a frequency pattern in a light profile sensed by at least one sensing element; and after detecting the frequency pattern: determining a spatial region of the scene where the same frequency and/or duty cycle is detected; and ignoring the spatial region if a size of the spatial region exceeds a defined size.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698